Case 1:20-cv-02450-JHR-JS Document1 Filed 03/06/20 Page 1 of 7 PagelD: 1

SCHOEMAN UPDIKE KAUFMAN & GERBER LLP
155 Willowbrook Boulevard, Suite 300

Wayne, NJ, 07470

T: (973) 256-9000

Attorneys for Defendant Wal-Mart Stores East, LP

RICHARD JOHNSON, UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
Plaintiff,
vs. Civil Action No.

WAL-MART STORES EAST, LP, JOHN
DOES 1 - 5 (SAID NAMES BEING
FICTITIOUS, REAL NAMES UNKNOWN), NOTICE OF REMOVAL
JOHN DOES 6 - 10 (SAID NAMES BEING
FICTITIOUS, REAL NAMES UNKNOWN),
ABC CORPS. 1 - 5 (SAID NAMES BEING
FICTITIOUS, REAL NAMES UNKNOWN)
AND ABC CORPS 6-10 (SAID NAMES
BEING FICTITIOUS, REAL NAMES
UNKNOWN,

 

Defendant(s).

PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant
Wal-Mart Stores East, LP (hereinafter “Wal-Mart Stores East” and incorrectly named as Wal-Mart
Re Bus Inc. #2841), a Delaware limited partnership with its principal place of business in
Bentonville, Arkansas, hereby removes the above-captioned action from the Superior Court of
New Jersey, Law Division, Burlington County, to the United States District Court for the District
of New Jersey, based upon the following:

1. On or about November 27, 2019, Plaintiff Richard Johnson commenced a civil
action by filing a Complaint in the Superior Court of New Jersey, Law Division, Burlington
County, entitled RICHARD JOHNSON -vs- WAL-MART RE BUS INC. #2841, JOHN DOES 1-
5 (said names being fictitious, real names unknown), JOHN DOES 6-10 (said names being

fictitious, real names unknown), ABC CORPS. 1-5 (said names being fictitious, real names
Case 1:20-cv-02450-JHR-JS Document1 Filed 03/06/20 Page 2 of 7 PagelD: 2

unknown) and ABC CORPS 6-10 (said names being fictitious, real names unknown), Docket No.

BUR-L-002500-19 (the “Complaint”).

mA On or about December 7, 2019, the Summons and Complaint were served on Wal-
Mart Stores East.
3. December 7, 2019 was the first date on which Wal-Mart Stores East received copies

of the Summons and Complaint through service or otherwise.

4. On or about February 24, 2020, Plaintiff Richard Johnson served an Amended
Complaint, to name the proper corporate Walmart defendant, entitled RICHARD JOHNSON -vs-
WAL-MART STORES EAST, LP, JOHN DOES 1-5 (said names being fictitious, real names
unknown), JOHN DOES 6-10 (said names being fictitious, real names unknown), ABC CORPS.
1-5 (said names being fictitious, real names unknown) and ABC CORPS 6-10 (said names being
fictitious, real names unknown) (the “Amended Complaint”).

D: Pursuant to 28 U.S.C. § 1446(a), true and correct copies of the Complaint, Civil
Case Information Statement, Track Assignment Notice, and Amended Complaint which constitute
all process, pleadings and orders served upon Wal-Mart Stores East are attached hereto as Exhibit
“A”

6. This Honorable United States District Court has subject matter jurisdiction over
this action pursuant to 28 U.S.C. § 1332 because this is a civil action in which there is complete
diversity of citizenship between Plaintiff and the Defendant, and in which the amount in
controversy exceeds $75,000, exclusive of interest and costs, as described below.

o/s Based upon the allegations in the Complaint, Plaintiff is a citizen of the State of
New Jersey, residing at 24664 E. Main Street, Community of Columbus, Township of Mansfield,

County of Burlington, State of New Jersey.
Case 1:20-cv-02450-JHR-JS Document1 Filed 03/06/20 Page 3 of 7 PagelD: 3

8. Wal-Mart Stores East is a limited partnership organized under the laws of the State
of Delaware with its principal place of business in Bentonville, Arkansas, and is not a citizen of
New Jersey. The general partner of Wal-Mart Stores East is WSE Management LLC, a limited
liability company organized under the laws of the State of Delaware with its principal place of
business in Bentonville, Arkansas. The limited partner of Wal-Mart Stores East is WSE Investment,
LLC, a limited liability company organized under the laws of the State of Delaware with its
principal place of business in Bentonville, Arkansas. The sole member of both WSE Management
LLC and WSE Investment, LLC is Wal-Mart Stores East, LLC (formerly known as Wal-Mart
Stores East, Inc.), a limited liability company organized under the laws of the State of Arkansas
with its principal place of business in Bentonville, Arkansas. The sole member and parent company
of Wal-Mart Stores East, LLC is Walmart Inc., a corporation organized under the laws of the State
of Delaware with a principal place of business in Bentonville, Arkansas.

9. Neither Wal-Mart Stores East nor Walmart Inc. are citizens of the State of New
Jersey.

10. _— Diversity of citizenship existed among the parties when the Complaint was filed on
or about November 27, 2019. Diversity of citizenship still exists among the parties at the time this
Notice of Removal is being filed.

11. The Complaint alleges that on or about March 16, 2018, Plaintiff Richard Johnson
fell while he was at the Walmart store located in Lumberton, New Jersey. Complaint, First Count,
4 1. The Complaint alleges that “Plaintiff, Richard Johnson, was ultimately caused to fall due to
water, wet papers towels laying on the floor and/or an unsafe passageway in the poorly maintained
bathroom of the subject property.” /d., § 1. The Complaint further alleges that Wal-Mart Stores

East was negligent, reckless and/or careless and caused “a hazardous condition to exist which
Case 1:20-cv-02450-JHR-JS Document1 Filed 03/06/20 Page 4 of 7 PagelD: 4

caused the plaintiff to fall, more specifically due to water, wet papers towels laying on the floor
and/or an unsafe passageway in the poorly maintained bathroom of the subject property owned by
the defendants.” Jd.,43. The Complaint further alleges that “as a direct and proximate result of
the negligence of the defendants as aforesaid, the plaintiff, Richard Johnson, sustained serious and
permanent injuries. He has suffered and will in the future suffer great pain; he has and will in the
future be required to expend large sums of money for the cure and treatment of his injuries; and
he has been and will be in the future be unable to pursue his normal daily activities as before.” Jd.,
q 4.

12. The Complaint does not explain the nature of Plaintiff's alleged injuries, nor is the
amount in controversy discernible from the language in the Complaint.

13. On February 20, 2020, Wal-Mart’s Counsel sent Plaintiff's Counsel
correspondence requesting they stipulate that Mr. Johnson’s damages are less than $75,000.00. In
addition, said correspondence notes, “This information is necessary to determine whether the
amount in controversy is such that this matter may be removed to federal court based on diversity
of citizenship of the parties”. (See February 20, 2020 correspondence, attached hereto as Exhibit
“B”),

14. On February 27, 2020, Wal-Mart’s Counsel received a response from Plaintiff's
Counsel indicating Plaintiff would not stipulate as to damages and that Mr. Johnson allegedly
sustained a knee injury which required knee replacement surgery. (See February 27, 2020
correspondence, attached hereto as Exhibit “C”).

15. | Upon information and belief, Plaintiff Richard Johnson sustained a knee injury for
which he underwent a complete knee replacement. Due to the physical area effected and need for

surgical treatment, Plaintiffs claims merit removal.
Case 1:20-cv-02450-JHR-JS Document1 Filed 03/06/20 Page 5 of 7 PagelD: 5

16. — February 27, 2020 was the first day on which Wal-Mart Stores East received papers
from which it ascertained that this matter is removable to Federal Court. Pursuant to 28 U.S.C. §
1446(b)(3) and Portillo v. Nat'l Freight, Inc., 169 F. Supp. 3d 585 (D.N.J. 2016), this Notice is
being filed with this Court within thirty (30) days of Wal-Mart Stores East’s first receipt “through
service or otherwise, of a copy of an amended pleading, motion, order or other paper from which
it may first be ascertained that the case is one which is or has become removable.”

17. | While Wal-Mart Stores East denies all liability to Plaintiff and denies that he is
entitled to any of the relief sought by the Complaint, based upon the allegations of the Complaint
and the injuries alleged, and based upon information and belief, the amount in controversy exceeds
the $75,000 jurisdictional amount under 28 U.S.C. § 1332.

18. — Therefore, this civil action is removable to this Court pursuant to 28 U.S.C. §1441.

19. Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being
submitted for filing with the Clerk of the Superior Court, Law Division, Burlington County and is
being served upon Plaintiff.

20. In filing this Notice of Removal, Wal-Mart Stores East does not waive any defects
in service of process, venue or personal jurisdiction.

21. For the foregoing reasons, this United States District Court has subject matter

jurisdiction over this action pursuant to 28 U.S.C. § 1332(a).

SCHOEMAN UPDIKE KAUFMAN & GERBER LLP
Attorneys for Defendant Wal-Mart Stores East, LP

/
f

By:

 

Til J. Dallavalle
Dated: March 6, 2020
Case 1:20-cv-02450-JHR-JS Document1 Filed 03/06/20 Page 6 of 7 PagelD: 6

LOCAL CIVIL RULE 11.2 VERIFICATION
Other than the action filed in the Superior Court of New Jersey, Law Division, Burlington
County, which is the subject of this Notice of Removal, the matter in controversy, to the best of
Defendant Wal-Mart Stores East, LP’s knowledge, information and belief, is not the subject of any
other action pending in any court, or of any other pending arbitration or administrative proceeding.

SCHOEMAN UPDIKE KAUFMAN & GERBER LLP
Attorneys for Defendant Wal-Mart Stores East, LP

fo

Til J. Dallavalle

 

By:

Dated: March 6, 2020
Case 1:20-cv-02450-JHR-JS Document1 Filed 03/06/20 Page 7 of 7 PagelD: 7

CERTIFICATION OF SERVICE
[hereby certify that on this date, I caused to be served via first class mail, a true and correct

copy of the foregoing Notice of Removal on:

John M. Vlasac, Jr.

Vlasac & Shmaruk, LLC

485B Route 1 South, Suite 120
Iselin, NJ 08830

Attorneys for Plaintiff

Pursuant to 28 U.S.C. §1746, I certify under penalty of perjury that the foregoing is true

and correct.

My A ip
7
/

 

Til J. Dallavalle

Dated: March 6, 2020
